DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments and amendments to the claims submitted on 12/16/2020 were found persuasive by the Examiner.  Therefore, the previous set of rejections set forth in the Final Rejection submitted 09/22/2020 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Kristina E. Swanson on 03/02/2021.
The amended claims (1-15) are provided below.

1. (Currently amended) A centering unit for diagnostics laboratory transporting compartment, the centering unit comprising: 
at least two hinged arms with grippers at each end portion, wherein the at least two hinged arms are mounted pivotally and opposite each other on a frame, wherein a vertical axis of a centering position is determined by a middle distance between the grippers; 

a second connector, wherein the second connector and the first connector are resiliently connected to each other with an elastic member, wherein the second connector is movably connected on the guiding element; 
at least one rotatable arm with an exposed end and a third gripper at the end opposite the exposed end, wherein the exposed end is positioned so that a rotation of the rotatable arm and movement of the third gripper away from the vertical axis of the centering position is triggered by engagement with one of the at least two hinged arms; and 
an actuator for moving the second connector, wherein the centering unit is connected to at least one further centering unit, wherein the further connectors of each centering unit are connected to a common connector, wherein the common connector is connected movably on at least two guiding elements, wherein the common connector is coupled to the actuator.  

2. (Currently Amended) The centering unit according to claim 1, 


3. (Previously Presented) The centering unit according to claim 2, wherein the grippers of the at least two hinged arms and the third gripper of the rotatable arm are bifurcated.  



5. (Previously Presented) The centering unit according to claim 1, wherein the elastic member is a spring.  

6. (Previously Presented) The centering unit according to claim 2, wherein the counterpart is a further rotatable arm with an exposed end and a fourth gripper.  

7. (Previously Presented) The centering unit according to claim 1, wherein each of the at least two hinged arms comprises a first arm member and a second arm member connected to each other pivotally with a respective joint, wherein in the middle region of the first arm member each hinged arm is connected pivotally about a pivot point on the frame, wherein the distance between the gripper and the pivot point of each of the at least two hinged arms and the distance between the pivot point and the respective joint of each of the at least two hinged arms have a ratio between 1 and 0.1.  

8. (Cancelled)  

9. (Previously Presented) A laboratory system, the laboratory system comprising: 
at least one centering unit according to claim 1; 
at least one diagnostics laboratory transporting compartment holder having one or more flexible adaptors configured to receive at least one diagnostics laboratory transporting compartment of different dimensions; and 


10. (Previously Presented) The laboratory system according to claim 9, further comprising, 
a pipetting device having at least one aspiration and/or dispensation position or a handling device having at least one handle position, wherein the at least one aspiration and/or dispensation position or the handle position is aligned with the vertical axis of the centering position.  

11. (Previously Presented) The laboratory system according to claim 9, further comprising, 
a diagnostics laboratory transporting compartment conveyor, wherein the diagnostics laboratory transporting compartment conveyor is capable of being operatively coupled to a laboratory conveyor system. 
 
12. (Previously presented) A method for centering a diagnostics laboratory transporting compartment using the centering unit according to claim 1, the method comprising: 
a) moving the second connector to a first moving direction, thereby extending the at least two hinged arms and positioning the grippers to a diagnostics laboratory transporting compartment receiving and releasing position; 
b) moving a diagnostics laboratory transporting compartment between the grippers; 
c) moving the second connector to a second moving direction, thereby flexing the at least two hinged arms and moving the grippers towards the vertical axis of the centering position, wherein the grippers press from opposite sides on the diagnostics laboratory transporting 
d) repeating step a) to release the diagnostics laboratory transporting compartment; and 
e) removing the diagnostics laboratory transporting compartment between the grippers.  

13. (Currently amended) The method according to claim 12, wherein in step a) at least one of the hinged arms presses on the exposed end of the rotatable arm resulting in [[a]]the rotation of the rotatable arm thereby positioning [[a]]the third gripper to a diagnostics laboratory transporting compartment holder receiving and releasing position and building tension on a further elastic member, wherein in step c) at least one of the hinged arms releases the exposed end of [[a]]the rotatable arm resulting in a tension relaxation of the further elastic member and [[a]]the rotation of the rotatable arm thereby moving the third gripper towards the vertical axis of the centering position, wherein the third gripper presses on the diagnostics laboratory transporting compartment holder and on a counterpart to align the longitudinal axis of the diagnostics laboratory transporting compartment holder with the longitudinal axis of the centering position.  

14. (Previously Presented) The method according to claim 13, wherein the longitudinal axis of the diagnostics laboratory transporting compartment holder is aligned with the vertical axis of the centering position before the longitudinal axis of the diagnostics laboratory transporting compartment is aligned with the vertical axis of the centering position and released after the diagnostics laboratory transporting compartment is released.  

15. (Previously Presented) The method according to claim 12, wherein the moving of the diagnostics laboratory transporting compartment between the grippers of the at least two arms and the removing of the diagnostics laboratory transporting compartment between the grippers of the at least two arms is mediated by a diagnostics laboratory transporting compartment conveyor.


Allowable Subject Matter
	Claims 1-7 and 9-15 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a centering unit comprising at least two hinged arms that are mounted pivotally and opposite each other, the two hinged arms comprising grippers at each end.  The centering unit further comprising at least one rotatable arm having an exposed end and a third gripper opposite to the exposed end, wherein the exposed end is positioned to engage with one of the two hinged arms so as to move the third gripper away from a vertical axis of a middle distance between the two hinged arms via rotation of the rotatable arm.  Lastly, the centering unit further comprises at least one further centering unit wherein each centering unit is connected by a common connector. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        


/Benjamin R Whatley/Primary Examiner, Art Unit 1798